Citation Nr: 0021074	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  93-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	J. W. Stanley, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an April 1999 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a March 1997 decision of the Board denying 
entitlement to service connection for a psychiatric disorder, 
including a post-traumatic stress disorder, and, in so doing, 
remanded the case to the Board for action consistent with a 
March 1999 Joint Motion.  

In September 1999, the Board remanded the case to the 
Regional Office (RO) for additional development.  The case is 
now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.  

2.  The evidence of record does not establish, nor is it 
otherwise alleged, that the veteran engaged in combat with 
the enemy.  

3.  The veteran does not have a post-traumatic stress 
disorder.  

4.  No competent evidence has been submitted linking the 
veteran's current psychiatric disability to his active 
military service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative/personnel records disclose that the 
veteran had no service in the Republic of Vietnam.  According 
to the veteran's DD Form 214, his military occupational 
specialty was that of crane shovel operator.  Awards and 
commendations given the veteran consist only of the National 
Defense Service Medal.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of an 
acquired psychiatric disorder, to include a post-traumatic 
stress disorder.  As of the time of the veteran's service 
separation examination in January 1974, there was no evidence 
of any psychiatric disability, and no pertinent diagnosis was 
noted.  

VA treatment records dated in December 1976 reveal that the 
veteran was seen at that time for problems with alcohol 
abuse.  

A Department of Veterans Affairs (VA) record of 
hospitalization covering the period from July to August 1984 
discloses that the veteran was seen at that time for 
"depression and losing control of his life."  The pertinent 
diagnoses noted were major depression and ETOH/drug abuse.  

In September 1986, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that he served with the "Special Forces" as a "guerrilla 
sniper," but saw no overseas duty, since his older brother 
had been killed in Vietnam.  According to the veteran, he was 
presently living at the Leavenworth VAMC domiciliary.  On 
mental status examination, the veteran's attention span was 
"just fair."  He was well oriented, though his thought 
processes appeared somewhat sluggish.  The veteran's affect 
was flattened, and both judgment and insight were described 
as poor.  According to the veteran, his peer relationships 
were diminished.  His temper was short and irritable, and his 
sleep pattern was "restless."  According to the veteran, he 
occasionally experienced "bad dreams."  His memory and 
concentration were poor, and he "felt depressed."  At the 
time of evaluation, the veteran denied suicidal ideation or 
crying spells.  He similarly denied both auditory and visual 
hallucinations, as well as delusions, phobias, paranoia, 
guilt, anger, or "wide mood swings."  The pertinent diagnoses 
noted were adjustment disorder with mixed emotional features, 
depression, and anxiety, and a man with a history of serious 
head injury, diabetes mellitus, and chronic alcoholism; and 
chronic organic brain syndrome, secondary to diabetic and 
alcoholic problems, manifested by deficits in judgment, 
intellect, memory, and affect.  

In August 1988, an additional VA psychiatric examination was 
accomplished.  Prior to the examination, the veteran's claims 
folder was reviewed by the examiner.  When questioned, the 
veteran stated that he had served in the United States Army 
from March 1972 through March 1974, but was "not involved" in 
Vietnam, inasmuch as he was a "sole survivor," following the 
death of his older brother in Vietnam in 1966.  According to 
the veteran, he served as a "crane operator" with the Army 
Corps of Engineers during his two-year period of active duty.  

At the time of examination, the veteran gave a history of 
"suicidal thoughts."  Additionally noted were episodes of 
"impaired judgment" during which the veteran would spend too 
much money.  The veteran reported that, over the past two 
years, he suffered a fear of closed spaces, though without 
any fear of crowds.  Additionally noted were problems with 
frequent vagrancy and truancy, as well as drug and alcohol 
abuse dating back to at least the age of 12 or 13.  According 
to the veteran, at age 20 or 21, he was arrested for the sale 
of heroin, and spent three years in a penitentiary on a 
Methadone maintenance program.  By the veteran's own 
admission, he had experimented with "nearly every abusable 
substance known to man," including intravenous heroin, IV 
cocaine, and IV amphetamines.  

On mental status examination, the veteran was alert, and 
exhibited normal psychomotor activity.  His speech was of 
normal rate and rhythm, without circumstantiality or 
tangentiality.  The veteran answered all questions 
appropriately, and exhibited an appropriately concerned, and 
at times cheerful, affect.  His calculations were adequate, 
though his interpretation of proverbs was generally concrete.  
At the time of evaluation, the veteran's intellect appeared 
to be within normal limits.  However, his fine motor skills 
in the upper extremities were significantly impaired.  The 
veteran was well oriented, and his memory appeared to be 
intact for both remote and recent events.  He denied both 
suicidal and homicidal ideation, as well as any paranoid 
thought broadcasting, thought insertion, or ideas of 
reference.  The veteran's insight into the nature of his 
present illness appeared to be adequate.  At the time of 
evaluation, his judgment was described as "intact."  The 
pertinent diagnoses noted were probable chronic mild organic 
brain syndrome; history of adjustment disorder with depressed 
mood, currently in remission; antisocial personality 
disorder; and history of drug and alcohol abuse.  

On VA psychiatric examination in September 1990, the veteran 
gave a history of a motor vehicle accident in 1974, following 
which he found himself "extremely irritable, with wide mood 
swings and an extremely labile affect."  According to the 
veteran, his behavior had at times been violent, 
necessitating restraint by friends or relatives.  The veteran 
noted a significant personality change, stating "I'm just not 
the same person as I was before the accident."  According to 
the veteran, since the time of his accident, he had 
experienced depression with a loss of interest in his 
surroundings, as well as a sense of hopelessness and 
futility.  Currently, the veteran was undergoing no 
outpatient psychotherapeutic procedures, and was receiving no 
anti-depressant medication or psycho-active drugs.  The 
veteran denied ever having experienced a nervous breakdown, 
though, by his own admission, he did see a psychiatrist for a 
time as a child "after his only brother was killed in 
Vietnam."  The pertinent diagnoses noted were chronic 
moderately severe dementia, with multiple intellectual and 
memory deficits; chronic moderate organic personality 
syndrome, manifested by emotional lability, mood swings, and 
aggressive behavior; and chronic severe adjustment reaction 
to adult life, with mixed anxiety and depression.  

During the course of VA outpatient treatment in late April 
1991, the veteran stated that he "had PTSD," and that his 
brother had been killed in Vietnam.  The veteran was alert 
and well oriented, and talked freely regarding his 
experiences.  Following initial evaluation, the veteran 
received a provisional diagnosis of post-traumatic stress 
disorder, with a recommendation that he be admitted for 
psychiatric evaluation.  On hospital admission, the veteran 
received a provisional diagnosis of adjustment reaction with 
anger dyscontrol.  Noted at the time was that the veteran had 
experienced problems with "anger dyscontrol" for years, and 
that his anger had recently become so severe that his wife 
had asked him to leave.  During psychiatric staffing, it 
became apparent that the veteran suffered from two long time 
stressors which he had never accepted, specifically, his 
diabetic illness, and an "unresolved grief reaction" related 
to his brother's death in Vietnam approximately 20 years 
earlier.  The pertinent diagnosis noted at the time of 
discharge was of adjustment reaction with anger dyscontrol.  

In February 1992, an additional VA psychiatric examination 
was undertaken.  At the time of evaluation, the veteran 
stated that he had been living at home prior to his active 
military service, and that he was "not in the war zone" 
during that service.  The veteran gave a "long history" of 
drug and alcohol abuse, and stated that, following his 
military service, he had worked "in light labor."  The 
veteran's complaints included chronic anxiety, accompanied by 
periodic rage responses with destructive behavior.  He denied 
panic attacks and phobias, as well as hallucinations or 
delusional thinking.  The veteran stated that he had 
experienced recurrent depression with a dysphoric mood and 
loss of interest, but only rare suicidal ideas.  According to 
the veteran, he was able to "get out of bed daily" and manage 
his personal hygiene and self-care.

On mental status examination, the veteran was alert, 
oriented, and appropriate.  He was well groomed, and his 
current reality and affect was appropriate and of wide range.  
There was no evidence of either hallucinations or delusional 
thinking, nor was there any loosing of associative thought 
processes.  The veteran demonstrated no cognitive, memory, or 
judgment deficits during the course of the examination, and 
was judged capable of managing his benefit payments.  The 
pertinent diagnoses noted were generalized anxiety disorder; 
dysthymic disorder; polysubstance abuse; and mixed 
personality disorder.  

During the course of an RO hearing in October 1992, the 
veteran stated that he had received a diagnosis of 
post-traumatic stress disorder at a VA Medical Center.  
According to the veteran, he took a "Mississippi test" and 
received a score high enough "to be classed post-traumatic 
stress disorder."  The veteran stated that he was currently 
receiving treatment for post-traumatic stress disorder in the 
form of "two types of medication."  When questioned further, 
the veteran stated that, though he "did not go to Vietnam," 
he experienced "stress" from "being in during the war."  The 
veteran further stated that he "had a specific rage" to "go 
get revenge for (his) big brother's death."  

VA inpatient and outpatient treatment records covering the 
period from 1992 to 1999 show treatment during that time for 
various psychiatric problems.  

During the course of VA outpatient treatment in September 
1999, the veteran denied alcohol use, but admitted to the use 
of marijuana "off and on."  On mental status examination, he 
was calm, clear, and friendly, and both "smiled and laughed."  
The pertinent diagnoses noted were cannabis abuse; nicotine 
dependence; and personality disorder.  

Analysis

Regarding the veteran's claim for service connection, the 
threshold question which must be resolved is whether that 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy v. 
Derwinski, 1 Vet. App. 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Huer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The second and 
third elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  Alternatively, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
(i) the existence of a chronic disease in service or during 
an applicable presumptive period, and (ii) present 
manifestations of the same chronic disease.  Ibid.  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  Moreover, where a veteran served 90 days or more 
during a period of war, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Effective March 7, 1997, service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding his 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, a review of the record reflects that the 
veteran's DD Form 214 contains no reference to any particular 
combat citation; nor is it otherwise alleged.  In point of 
fact, the veteran, on various occasions, has clearly stated 
that he did not serve in the Republic of Vietnam, or engage 
in combat with the enemy.  Rather, the veteran's claimed 
"stressors" consist of "being in the service" during the time 
of the Vietnam war, and having his older brother killed in 
that Conflict.  

In that regard, a review of the record shows no evidence of a 
post-traumatic stress disorder, or for that matter, any other 
psychiatric disability, during the veteran's period of active 
military service.  The earliest clinical indication of the 
presence of a chronic psychiatric disorder of any kind is 
revealed by a VA record of hospitalization dated in 1984, 
more than 10 years following the veteran's discharge from 
service, at which time he received diagnoses of major 
depression and ETOH/drug abuse.  

The Board concedes that, since the time of the veteran's 
discharge from service, he has been hospitalized for and/or 
received diagnoses of an adjustment disorder, a personality 
disorder, polysubstance abuse, a generalized anxiety 
disorder, a dysthymic disorder, and major depression.  
However, on none of these occasions has any of these 
disabilities been in any way attributed to the veteran's 
period of active service.  Moreover, while on one isolated 
occasion, the veteran received a "provisional" diagnosis of 
post-traumatic stress disorder, that diagnosis was later 
revised to that of an adjustment reaction with anger 
dyscontrol.  At present, the veteran has yet to receive a 
diagnosis of post-traumatic stress disorder consistent with 
the requirements of DSM-IV.  Nor has any medical opinion or 
other competent medical evidence been presented linking the 
veteran's current psychiatric symptomatology to some incident 
or incidents of his period of active service.  Absent such 
evidence, the veteran's claim for service connection for an 
acquired psychiatric disorder, to include a post-traumatic 
stress disorder, is not well grounded, and must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

